 




EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of July 25, 2017
(the “Closing Date”) is entered into by and among RUNWAY GROWTH CREDIT FUND
INC., a Maryland corporation (“Lender”) and ASPEN GROUP, INC., a Delaware
corporation (“Borrower”), ASPEN UNIVERSITY, INC., a Delaware corporation (“Aspen
University”) and ASPEN NEWCO, INC., a Delaware corporation (“Newco”).

AGREEMENT

1.

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP, and calculations and determinations shall be made following GAAP,
consistently applied.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth on Exhibit A.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.  As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative.  Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement.  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein);
(b) references to any law, statute or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law, statute or regulation; (c) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns; and (d) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any right or interest in or to assets
and properties of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible.

For purposes of the Loan Documents, whenever a representation or warranty is
made to a Person’s knowledge or awareness, knowledge or awareness means the
actual knowledge, after reasonable investigation, of any Responsible Officer of
such Person.

2.

LOAN AND TERMS OF PAYMENT

2.1

Promise to Pay.  Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of all Credit Extensions, accrued and unpaid
interest, fees and charges thereon and all other amounts owing hereunder as and
when due in accordance with this Agreement.

2.2

Term Loans.

(a)

Availability.  Subject to the terms and conditions of this Agreement, Lender
agrees to make to Borrower an advance on the Closing Date in principal amount
equal to the First Tranche Amount (the “First Tranche Term Loan”).  Subject to
the consummation of the USU Acquisition and the other conditions specified
herein, Lender agrees to make to Borrower an advance on or before the Second
Tranche Commitment Termination Date in principal amount up to the Second Tranche
Amount (the “Second Tranche Term Loan”, and together with the First Tranche Term
Loan, collectively, the “Term Loans”, and each, a “Term Loan”).  When repaid, a
Term Loan may not be re-borrowed.  Lender’s obligation to lend hereunder shall
terminate upon the earlier of (i) the funding of the Second Tranche Term Loan or
(ii) the Second Tranche Commitment Termination Date.

(b)

Repayment.  During any Interest-Only Period, no scheduled payments of the
principal of the Term Loans shall be due.  Borrower agrees to repay to Lender
the outstanding principal amount of the Term Loans, on each Payment Date
occurring after an Interest-Only Period, in equal installments, plus accrued and
unpaid interest.  The principal amounts of such installments shall be calculated
by dividing (i) the sum of the aggregate principal amount of the Term Loans
outstanding on the first day following the end of an Interest-Only Period, by
(ii) the number of Payment Dates remaining prior to the Term Loan Maturity Date.
 On the final Payment Date,





--------------------------------------------------------------------------------

 




Borrower shall pay to Lender the Final Payment.  Any and all unpaid principal
and accrued and unpaid interest, any Deferred Interest Amount, the Final
Payment, other fees and any other sums, if any, that are due and payable shall
be paid in full on the Term Loan Maturity Date.  The Term Loans may only be
prepaid in accordance with Section 2.2(c), Section 2.2(d) and Section 6.5.

(c)

Mandatory Prepayments.  If a Term Loan is accelerated following the occurrence
and during the continuance of an Event of Default, Borrower shall immediately
pay to Lender an amount equal to the sum of:  (i) all outstanding principal plus
accrued and unpaid interest thereon, plus (ii) the Prepayment Fee, plus (iii)
any Deferred Interest Amount, plus (iv) the Final Payment, plus (v) all other
sums, if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.  If a mandatory prepayment of
the Term Loan is required pursuant to Section 6.5, Borrower shall immediately
pay to Lender pursuant to the terms of such section.

(d)

Permitted Prepayment of Term Loans.   Borrower shall have the option to prepay
all, but not less than all, of the outstanding Term Loans, provided it
(i) provides written notice to Lender of its election to prepay the Term Loans
at least five (5) Business Days prior to such prepayment, and (ii) pays, on the
date of such prepayment (A) all outstanding principal plus accrued and unpaid
interest thereon, plus (B) the Prepayment Fee, plus (C) any Deferred Interest
Amount, plus (D) the Final Payment, plus (E) all other sums, if any, that shall
have become due and payable, including interest at the Default Rate with respect
to any past due amounts.

2.3

Payment of Interest on the Credit Extensions.  

(a)

Interest Rate.  Subject to Section 2.3(b), the outstanding principal amount of
the Term Loans shall accrue interest from and after its Funding Date, at the
Applicable Rate, and Borrower shall pay such interest monthly in arrears on the
Payment Date commencing August 15, 2017, and the Deferred Interest Amount will
accrue to principal on the last day of the month.

(b)

Default Rate.  Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”).  Fees and expenses which are required to be paid
by Borrower pursuant to the Loan Documents (including, without limitation,
Lender Expenses) but are not paid when due shall bear interest until paid at a
rate equal to the highest rate applicable to the Obligations.  Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Lender.

(c)

Payment; Interest Computation.  Interest is payable monthly in arrears and shall
be computed on the basis of a 360-day year for the actual number of days
elapsed.  In computing interest, (i) all payments received after 1:00 p.m.
Pacific time on any day shall be deemed received at the opening of business on
the next Business Day, and (ii) the date of the making of any Credit Extension
shall be included and the date of payment shall be excluded.

(d)

Maximum Interest.  Notwithstanding any provision in this Agreement or any other
Loan Document, it is the parties’ intent not to contract for, charge or receive
interest at a rate that is greater than the maximum rate permissible by law that
a court of competent jurisdiction shall deem applicable hereto (which under the
laws of the State of California shall be deemed to be the laws relating to
permissible rates of interest on commercial loans) (the “Maximum Rate”).  If a
court of competent jurisdiction shall finally determine that Borrower has
actually paid to Lender an amount of interest in excess of the amount that would
have been payable if all of the Obligations had at all times borne interest at
the Maximum Rate, then such excess interest actually paid by Borrower shall be
applied as follows:  first, to the payment of principal outstanding in respect
of the Credit Extensions; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Obligations; and third, after all Obligations are repaid, the excess (if any)
shall be refunded to Borrower.

2.4

Fees and Charges.  Borrower shall pay to Lender:

(a)

Closing Fee.  A closing fee in the amount of Twelve Thousand Five Hundred
Dollars ($12,500), which shall be paid on the Closing Date.  On the earlier of
the Funding Date of the Second Tranche Term








-2-




--------------------------------------------------------------------------------

 




Loan and February 28, 2018, Borrower shall pay to Lender a closing fee in the
amount of Twelve Thousand Five Hundred Dollars ($12,500).  For purposes of
clarity, the closing fee with respect to the Second Tranche Term Loan is due and
payable whether or not the Second Tranche Term Loan is funded.  

(b)

Prepayment Fee.  The Prepayment Fee as and when due pursuant to Sections 2.2(c)
and 2.2(d).  Borrower agrees that the Prepayment Fee is a reasonable calculation
of Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Term Loans.

(c)

Final Payment.  The Final Payment as and when due pursuant to Sections 2.2(b),
2.2(c) and 2.2(d).

(d)

Lender Expenses.  All outstanding Lender Expenses incurred through and after the
Closing Date, when due (or, if no stated due date, within five (5) Business Days
after demand by Lender).

(e)

Fees Fully Earned.  Unless otherwise provided in this Agreement or in a separate
writing by Lender, the fees and charges specified in clauses (a) through (c)
above are fully-earned as of the Closing Date, and in no event shall Borrower be
entitled to any credit, rebate, refund, reduction, proration or repayment of any
fees or charges earned by Lender pursuant to this Agreement notwithstanding any
termination of this Agreement or the suspension or termination of Lender’s
obligation to make loans and advances hereunder and notwithstanding the required
payment date for such fees or charges.  Lender may debit and deduct amounts
owing by Borrower under the clauses of this Section 2.4 pursuant to the terms of
Section 2.5(c).  Lender shall provide Borrower written notice of deductions made
from the Deposit Account designated by Borrower pursuant to the terms of the
clauses of this Section 2.4.

2.5

Payments; Application of Payments; Automatic Payment Authorization.

(a)

All payments to be made by Borrower under any Loan Document, including payments
of principal and interest and all fees, charges, expenses, indemnities and
reimbursements, shall be made in immediately available funds in Dollars, without
setoff, recoupment or counterclaim, before 1:00 p.m. Pacific time on the date
when due.  Payments of principal and/or interest received after 1:00 p.m.
Pacific time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

(b)

Lender has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Lender shall allocate or
apply any payments required to be made by Borrower to Lender or otherwise
received by Lender under this Agreement when any such allocation or application
is not specified elsewhere in this Agreement.

(c)

Lender may initiate debit entries to any of Borrower’s deposit accounts as
authorized on the Automatic Payment Authorization for principal and interest
payments or any other amounts Borrower owes Lender when due.  These debits shall
not constitute a set-off.  If the ACH payment arrangement is terminated for any
reason, Borrower shall make all payments due to Lender at Lender’s address
specified in Section 11.

(d)

Payments received by Lender from the Loan Parties under this Agreement will be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any Governmental Authority (including any interest,
additions to tax or penalties applicable thereto).  However, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires any Loan Party to make any withholding or deduction from any such
payment or other sum payable hereunder to the Lenders, the Loan Parties hereby
covenant and agree, jointly and severally, that the amount due from the Loan
Parties with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Lender receives a net sum equal to the sum
that they would have received had no withholding or deduction been required, and
the Loan Parties shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  The Loan Parties will, upon request, furnish Lender
with proof reasonably satisfactory to Lender indicating that the Loan Parties
have made such withholding payment.  The agreements and obligations of the Loan
Parties contained in this Section 2.5(d) shall survive the termination of this
Agreement.








-3-




--------------------------------------------------------------------------------

 




3.

CONDITIONS OF LOANS

3.1

Conditions Precedent to Initial Credit Extension.  Lender’s obligation to make
the initial Credit Extension is subject to the condition precedent that Lender
shall have received, in form and substance satisfactory to Lender, such
documents, and completion of such other matters, as Lender may reasonably deem
necessary or appropriate, including, without limitation:

(a)

duly executed original signatures to the Loan Documents;

(b)

duly executed original signatures to the Warrant and the Registration Rights
Agreement;

(c)

Lien searches regarding Borrower and its Subsidiaries;

(d)

duly executed original signatures to an officer’s certificate for each Loan
Party, attaching (i) such Loan Party’s Operating Documents, (ii) good standing
certificates of such Loan Party certified by the Secretary of State (or
equivalent agency) of such Loan Party’s jurisdiction of organization or
formation and each jurisdiction in which such Loan Party is qualified to conduct
business, (iii) incumbency and specimen signatures authorizing execution and
delivery of the Loan Documents to which such Loan Party is a party and (iv) the
resolutions adopted by such Loan Party’s board of directors (and if required
under the terms of such Loan Party’s Operating Documents, stockholders);

(e)

the Perfection Certificate, together with the duly executed original signature
thereto;

(f)

the original stock certificate or other evidence of title with regard to all
Equity Interests owned by a Loan Party (if such Equity Interests are evidenced
by certificates), together with a stock power or other appropriate instrument of
transfer, duly executed and in blank by the holder of record of such Equity
Interests;

(g)

evidence of filing of UCC-1 financing statements against each Loan Party in its
jurisdiction of formation or incorporation, as applicable;

(h)

payment of the closing fees and Lender Expenses as specified in Section 2.4(a)
and Section 2.4(d) hereof, and payment of that certain fee to Lake Street
Capital Markets, LLC which has been previously disclosed to Lender;

(i)

copies of all material licenses, consents, authorizations and approvals of, and
notices to and filings and registrations with, any Governmental Authority
(including, without limitation, accreditation and any approvals/registrations
necessary for any Loan Party to take Title IV funding), and of all third-party
consents and approvals, necessary in connection with the making and performance
by the Loan Parties of the Loan Documents;

(j)

a duly executed officer’s certificate, executed by a Responsible Officer
certifying compliance with the conditions set forth in Section 3.2(b) and
Section 3.2(c);

(k)

an annual operating budget satisfactory to Lender; and

(l)

without limitation, all other documents and instruments reasonably required to
perfect the Lender’s Lien on, and security interest in, the Collateral.

3.2

Conditions Precedent to all Credit Extensions.  Lender’s obligations to make
each Credit Extension, including the First Tranche Term Loan, is subject to the
following conditions precedent:

(a)

except for the First Tranche Term Loan, at least ten (10) Business Days prior to
the date on which a Credit Extension is requested, receipt of an executed Loan
Request;

(b)

the representations and warranties in this Agreement and the other Loan
Documents shall be true, accurate, and complete in all material respects on the
date of the Loan Request and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,








-4-




--------------------------------------------------------------------------------

 




further that those representations and warranties expressly referring to a
specific date shall be true, accurate and complete in all material respects as
of such date,

(c)

no Default or Event of Default shall have occurred and be continuing or result
from the Credit Extension; and

(d)

in Lender’s reasonable discretion, determined in good faith, there has not been
any event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect, or any material adverse deviation by Borrower from the
most recent business plan of Borrower presented to and accepted by Lender.

3.3

Post-Closing Conditions.  Borrower shall deliver to Lender, in form and
substance reasonably satisfactory to Lender:

(a)

within thirty (30) days (or such longer period of time as agreed to by Lender in
its sole discretion) after the Closing Date, evidence that Aspen University has
applied for a Trademark and any other Intellectual Property material to its
business in connection with its name with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable;

(b)

within thirty (30) days (or such longer period of time as agreed to by Lender in
its sole discretion) after the Closing Date, with respect to each Collateral
Account (other than Excluded Accounts) maintained by any Loan Party on the
Closing Date, duly executed signatures to the Account Control Agreements
required under Section 6.6(b);

(c)

within thirty (30) days (or such longer period of time as agreed to by Lender in
its sole discretion) after the Closing Date, a duly executed collateral access
agreement, executed by the applicable Loan Party, the landlord and Lender over
the property at 1660 S. Albion Street, Suite 525, Denver, CO, 80222; and

(d)

within fifteen (15) Business Days (or such longer period of time as agreed to by
Lender in its sole discretion) after the Closing Date evidence satisfactory to
Lender, in its good faith judgment, that the insurance policies, Collateral
Assignment of Key Person Life Insurance Policy Agreement and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing the issuance of lender loss payable provisions and
endorsements, additional insured clauses and endorsements in favor of Lender.

4.

CREATION OF SECURITY INTEREST

4.1

Grant of Security Interest.  Each Loan Party hereby grants Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Lender, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof.  If this Agreement is terminated, Lender’s Lien in the Collateral shall
continue until the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted or is known to exist) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted or is known to exist) and at such time as Lender’s obligation to make
Credit Extensions has terminated, Lender shall, at Loan Parties’ sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to the applicable Loan Party.

4.2

Priority of Security Interest.  Each Loan Party represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Lender’s Lien under this Agreement).
 If a Loan Party shall acquire a commercial tort claim with a potential recovery
in excess of Twenty Five Thousand Dollars ($25,000), such Loan Party shall
promptly notify Lender in writing and deliver such other documents as Lender may
require to grant Lender a perfected security interest in such commercial tort
claim.

4.3

Authorization to File Financing Statements.  Each Loan Party hereby authorizes
Lender to file at any time financing statements, continuation statements and
amendments thereto with all appropriate jurisdictions to perfect or protect
Lender’s interest or rights hereunder.  Such financing statements may describe
the Collateral as all assets of a Loan Party.








-5-




--------------------------------------------------------------------------------

 




4.4

Pledge of Collateral.  Each Loan Party hereby pledges, assigns and grants to
Lender a security interest in all the Equity Interests in which such Loan Party
has any interest, including the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations.  On the Closing Date or as
required pursuant to Section 6.11, the certificate or certificates for such
Equity Interests, to the extent certificated, will be delivered to Lender,
accompanied by a stock power or other appropriate instrument of assignment duly
executed in blank.  To the extent required by the terms and conditions governing
the Equity Interests in which a Loan Party has an interest, such Loan Party
shall cause the books of each Person whose Equity Interests are part of the
Collateral and any transfer agent to reflect the pledge of the Equity Interests.
 Upon the occurrence and during the continuance of an Event of Default
hereunder, Lender may effect the transfer of any securities included in the
Collateral (including but not limited to the Equity Interests) into the name of
Lender and cause new certificates representing such securities to be issued in
the name of Lender or its transferee.  Each Loan Party will execute and deliver
such documents, and take or cause to be taken such actions, as Lender may
reasonably request to perfect or continue the perfection of Lender’s security
interest in the Equity Interests.  Unless an Event of Default shall have
occurred and be continuing, each Loan Party shall be entitled to exercise any
voting rights with respect to the Equity Interests in which it has an interest
and to give consents, waivers and ratifications in respect thereof, provided
that: no such notice shall be required if a Loan Party has commenced an
Insolvency Proceeding and, in any event, no vote shall be cast or consent,
waiver or ratification given or action taken which would be inconsistent with
any of the terms of this Agreement or which would constitute or create any
violation of any of such terms.  All such rights to vote and give consents,
waivers and ratifications shall terminate upon the occurrence and during the
continuance of an Event of Default.

5.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants as follows:

5.1

Due Organization, Authorization; Power and Authority.

5.1.1

Each Loan Party and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their respective jurisdictions of
formation and are qualified and licensed to do business and is in good standing
in any other jurisdiction in which the conduct of their respective business or
ownership of property requires that they be qualified except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.  In
connection with this Agreement, Borrower has delivered to Lender a duly executed
and completed certificate, entitled “Perfection Certificate”.  Borrower
represents and warrants to Lender that, except as noted in the most recent Loan
Request delivered to Lender (a) each Loan Party’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) each Loan Party is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth each Loan Party’s organizational
identification number or accurately states that such Loan Party has none; (d)
the Perfection Certificate accurately sets forth each Loan Party’s place of
business, or, if more than one, its chief executive office as well as each Loan
Party’s mailing address (if different than its chief executive office); (e) each
Loan Party (and each of its predecessors) has not, in the past five (5) years,
changed its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Closing Date to the extent
permitted by one or more specific provisions in this Agreement).

5.1.2

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
such Loan Party’s Operating Documents or other organizational documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Loan Party or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect and the filing of Form D
in applicable jurisdictions with respect to the Warrant) or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which such Loan Party
is bound.  No Loan Party is in








-6-




--------------------------------------------------------------------------------

 




default under any agreement to which it is a party or by which it is bound in
which the default would reasonably be expected to have a Material Adverse
Effect.

5.2

Collateral.

(a)

Each Loan Party has good title to, rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens.  

(b)

Except for the Collateral Accounts described in the Perfection Certificate or in
a notice timely delivered pursuant to Section 6.6, no Loan Party has Collateral
Accounts at or with any bank, broker or other financial institution, and each
Loan Party has taken such actions as are necessary to give Lender a perfected
security interest therein as required pursuant to the terms of Section 6.6(b).
 The Accounts are bona fide, existing obligations of the Account Debtors.

(c)

The Collateral is located only at the locations identified in the Perfection
Certificate and other Permitted Locations.  The Collateral is not in the
possession of any third party bailee (such as a warehouse) except as otherwise
provided in the Perfection Certificate or as disclosed in writing pursuant to
Section 6.12.

(d)

Each Loan Party is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses constituting “Permitted Transfers”, (b)
open-source software, (c) over-the-counter software that is commercially
available to the public, (d) material Intellectual Property licensed to such
Loan Party and noted on the Perfection Certificate or as disclosed pursuant to
Section 6.7(b), and (e) immaterial Intellectual Property licensed to such Loan
Party.  No part of the Intellectual Property which a Loan Party owns or purports
to own and which is material to such Loan Party’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of each Loan Party’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a Material Adverse Effect.  Except as noted on
the Perfection Certificate or as disclosed pursuant to Section 6.7(b), no Loan
Party is a party to, nor is it bound by, any Restricted License.

5.3

Litigation and Proceedings.  Except as set forth in the Perfection Certificate
or as disclosed in writing pursuant to Section 6.2, there are no actions, suits,
litigations or proceedings, at law or in equity, pending, or, to the knowledge
of any Responsible Officer, threatened in writing, by or against a Loan Party or
any of its Subsidiaries involving more than, individually or in the aggregate,
One Hundred Thousand Dollars ($100,000) or in which any adverse decision has had
or would reasonably be expected to have any Material Adverse Effect.

5.4

Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lender fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the respective dates thereof
and the results of operations of Borrower and its Subsidiaries for the
respective periods then ended, except that the unaudited interim financial
statements may not require all footnotes required by GAAP and are subject to
normal year-end audit adjustments.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Lender.  

5.5

Solvency.  The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
consolidated liabilities; the Loan Parties are not left with unreasonably small
capital after the transactions in this Agreement; and the Loan Parties are able
to pay their debts (including trade debts) as they mature.

5.6

Consents; Approvals.  Each Loan Party and each of its Subsidiaries have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted except where
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

5.7

Capitalization; Subsidiaries; Investments.  Each Loan Party has delivered to
Lender a capitalization table that is true, correct and complete in all material
respects with respect to all issued and outstanding Equity Interests in each
Loan Party and each of its Subsidiaries, as of the Closing Date.  No Loan Party
has any Subsidiaries, except as noted on the Perfection Certificate or as
disclosed to Lender pursuant to Section 6.11








-7-




--------------------------------------------------------------------------------

 




below.  No Loan Party owns any stock, partnership, or other ownership interest
or other Equity Interests except for Permitted Investments.

5.8

Tax Returns and Payments.  Each Loan Party and each Subsidiary have timely filed
all required tax returns and reports (or appropriate extensions therefor), and
each Loan Party and each Subsidiary has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by such Loan Party
or such Subsidiary, as applicable, except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Ten Thousand Dollars ($10,000).   The
Loan Parties are unaware of any claims or adjustments proposed for any Loan
Party’s or any Subsidiary’s prior tax years which would result in a material
amount of additional taxes becoming due and payable by any Loan Party or any
Subsidiary.  

5.9

Shares.  Each Loan Party has full power and authority to create a first lien on
its Shares and no disability or contractual obligation exists that would
prohibit such Loan Party from pledging its Shares pursuant to this Agreement.
 To each Loan Party’s knowledge, other than the outstanding warrants and options
of Borrower publically disclosed, there are no subscriptions, warrants, rights
of first refusal or other restrictions on transfer relative to, or options
exercisable with respect to its Shares.  The Shares have been and will be duly
authorized and validly issued, and are fully paid and non-assessable.  To each
Loan Party’s knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
such Loan Party knows of no reasonable grounds for the institution of any such
proceedings.

5.10

Compliance with Laws.  

(a)

No Loan Party and no Subsidiary is an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company”, as such terms are defined in the Investment Company Act of 1940.  

(b)

No Loan Party and no Subsidiary of a Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”).  None of the proceeds of the Loans or other extensions of
credit under this Agreement have been (or will be) used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.  

(c)

No Loan Party has taken or permitted to be taken any action which might cause
any Loan Document to violate any regulation of the Federal Reserve Board.
Neither the making of the Loans by the Lenders hereunder nor Borrower’s use of
the proceeds thereof will violate the Trading with the Enemy Act, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto.  No Loan Party, nor any of its Subsidiaries, nor any Affiliate
of any Loan Party or of any Subsidiary, nor any present stockholder of any of
the foregoing (i) is, or will become, a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control of the United States Department of Treasury (“OFAC”) or in
Section 1 of the Anti-Terrorism Order, (ii) is, or will become, a citizen or
resident of any country that is subject to embargo or trade sanctions enforced
by OFAC, (iii) is, or will become, a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of the
Anti-Terrorism Order, or (iv) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.

(d)

Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.  No part of the proceeds from the Loans made
hereunder has been (or will be) used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, assuming in all cases that such Act applies to the Loan Parties and
their Subsidiaries.








-8-




--------------------------------------------------------------------------------

 




5.11

Full Disclosure.  No written representation, warranty or other statement of any
Loan Party or any of its Subsidiaries in any certificate or written statement
given to Lender by or on behalf of any Loan Party or any of its Subsidiaries, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading in light of the circumstances under which they were
made (it being recognized by Lender that the projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not viewed
as facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

6.

AFFIRMATIVE COVENANTS

Each Loan Party shall, and shall cause each of its Subsidiaries to, do all of
the following:

6.1

Government Compliance.  Maintain its and all its Subsidiaries’ legal existence
and good standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Effect.  Each Loan Party shall
comply, and cause each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject except where a failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Party shall
obtain all of the Governmental Approvals necessary for the performance by such
Loan Party of its obligations under the Loan Documents to which it is a party
and the grant of a security interest to Lender in all of its property.  

6.2

Financial Statements, Reports, Certificates.  Provide Lender with the following:

(a)

Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month, (i) a company prepared consolidated
and consolidating balance sheet, income statement and statement of cash flows
covering Borrower and its Subsidiaries’ consolidated operations for such month,
in form acceptable to Lender, having been prepared in accordance with GAAP,
consistently applied, except for the absence of footnotes, and subject to normal
year-end adjustments and (ii) a copy of the Dashboard used by the Loan Parties
to manage and track student acquisition costs, enrollments, active students,
payment plans and performance thereto, degree programs and all other pertinent
information that the Loan Parties use under SIS (student information system).

(b)

Monthly Compliance Certificate.  Within thirty (30) days after the last day of
each month and together with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer of Borrower, certifying
that as of the end of such month, Loan Parties were in full compliance with all
of the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Lender may reasonably request.

(c)

Annual Operating Budget and Financial Projections.  Within thirty (30) days
after the end of each fiscal year of Borrower (and promptly and within five (5)
days of any material modification thereto), (i) annual operating budgets, on a
consolidating basis (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (ii) annual
financial projections for such fiscal year (on a quarterly consolidating basis)
as approved by Borrower’s Board, together with any related business forecasts
used in the preparation of such annual financial projections.

(d)

Annual Audited Financial Statements.  As soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Lender.

(e)

Other Statements.  Within five (5) days of delivery, copies of all statements,
reports and notices generally made available to all Borrower’s Equity Interest
holders or to any holders of Subordinated Debt.

(f)

SEC Filings.  Within three (3) Business Days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower with
the Securities and Exchange Commission.








-9-




--------------------------------------------------------------------------------

 




(g)

Legal Action Notice.  A prompt report of any legal actions pending or threatened
in writing against any Loan Party or any of its Subsidiaries that would
reasonably be expected to result in damages or costs to any Loan Party or any of
its Subsidiaries of, individually or in the aggregate, Twenty Five Thousand
Dollars ($25,000) or more.

(h)

Valuation Reports; Capitalization Tables.  In the event that Borrower is no
longer subject to the Exchange Act, a copy of each 409 evaluation report as to
Borrower’s capital stock that Borrower receives after the Closing Date within
thirty (30) days after Borrower’s receipt thereof.  In the event that Borrower
is no longer subject to the Exchange Act, an updated copy of Borrower’s
capitalization table within five (5) days of any material modification to the
aggregate fully-diluted capitalization numbers as set forth in the version most
recently delivered to Lender.

(i)

Board Materials.  At the same time and in the same manner as it gives to the
members of Borrower’s Board, copies of all materials that Borrower provides to
its Board in connection with meetings of Borrower’s Board, including any reports
with respect to Borrower’s operations or performance, and when drafted and
delivered to the members of the Board, minutes of such meetings.

(j)

Intellectual Property Report.  Together with the Compliance Certificate
delivered at the end of each calendar month, a report in form reasonably
acceptable to Lender, listing any domain names, applications or registrations
that Borrower or any of its Subsidiaries has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower or any of its
Subsidiaries’ Intellectual Property.

(k)

Notice Regarding Insurance and Insurance Report.  (i) As soon as practicable and
in any event by the last day of each fiscal year, a report in form and substance
satisfactory to Lender outlining all material insurance coverage maintained as
of the date of such report by Borrower and its Subsidiaries and all material
insurance coverage planned to be maintained by Borrower and its Subsidiaries in
the immediately succeeding fiscal year and (ii) at least thirty (30) days prior
to any substantial modification of the insurance policies required to be
maintained under Section 6.5, to the extent such modification is adverse to the
interests of the Lender, notice of such modification to Lender.

(l)

Notice Regarding Material Agreements.  Within thirty (30) days after the end of
each month and together with the monthly financial statements, a written
statement identifying any new Material Agreement entered into in such month
(excluding change orders), and any termination or amendment of any Material
Agreement in a manner that is materially adverse to a Loan Party or any of a
Loan Party’s Subsidiaries, as the case may be.

(m)

Environmental Reports and Audits.  Within ten (10) Business Days following the
receipt thereof, copies of all environmental audits and reports with respect to
any environmental matter which have resulted in or are reasonably likely to
result in a claim asserted against any Loan Party or in any liabilities or costs
to any Loan Party.

(n)

Information Regarding Collateral.  Each Loan Party will furnish to Lender, at
least ten (10) days prior to any change to any of the following, prior written
notice of such change: (a) in such Loan Party’s corporate name, (b) in such Loan
Party’s identity, type or corporate structure, or (c) in such Loan Party’s
jurisdiction of organization or (d) in such Loan Party’s federal taxpayer
identification number or organizational number (if any) assigned by its
jurisdiction of organization.  Each Loan Party agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Lender to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the applicable Loan Documents.  Each Loan Party also agrees
promptly (but in any event within three (3) Business Days) to notify Lender if
any material portion of the Collateral is damaged or destroyed.

(o)

Annual Collateral Verification.  Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
Section 6.2(d), Borrower shall deliver to Lender an Officer’s Certificate
confirming that there has been no change or identifying any changes in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 6.2(o).








-10-




--------------------------------------------------------------------------------

 




(p)

Other Reports and Information.  (i) Promptly after submission to any
Governmental Authority, all documents and information furnished to such
Governmental Authority in connection with any investigation of any Loan Party
(other than a routine inquiry, standard course audits or if not permissible
under law), (ii) promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letter) submitted to any Loan Party
by its auditors in connection with any annual interim audit of the books
thereof, and (iii) such other information and data with respect to a Loan Party
or any of its Subsidiaries as from time to time may be reasonably requested by
Lender, properly completed and duly executed where applicable.  

6.3

Inventory; Returns.  Keep all Inventory in good and marketable condition, free
from material defects.  Returns and allowances between a Loan Party and its
Account Debtors shall follow such Loan Party’s customary practices as they exist
at the Closing Date.  Loan Parties must promptly notify Lender of all returns,
recoveries, disputes and claims that involve more than Fifty Thousand Dollars
($50,000).

6.4

Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by such Loan Party and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5

Insurance.  Keep (a) its business and the Collateral insured for risks and in
amounts standard for companies in Loan Parties’ industry and location and as
Lender may reasonably request and (b) a “key person” life insurance policy owned
by Borrower on the life of Michael Mathews (and his successors in office) in an
amount not less than Ten Million Dollars ($10,000,000).  Insurance policies
shall be in a form, with financially sound and reputable insurance companies
that are not Affiliates of Borrower, and in amounts that are reasonably
satisfactory to Lender.  All property policies shall have a lender’s loss
payable endorsement showing Lender as lender loss payee, all liability policies
shall show, or have endorsements showing, Lender as an additional insured, all
“key person” life insurance policies shall be assigned to Lender as additional
Collateral (with such assignment to be in form and substance satisfactory to
Lender) and Lender shall be named as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, as set forth on Exhibit E.  Ensure that proceeds payable under any
(a) property or casualty policy are, at Lender’s option, payable to Lender on
account of the Obligations and (b) “key person” life insurance policy are,
payable to Lender on account of the Obligations.  Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to One
Hundred Thousand Dollars ($100,000), in the aggregate per fiscal year, toward
the prompt replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (i) shall be of equal or like value as
the replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lender has been granted a first priority security interest and (b) after the
occurrence and during the continuance of an Event of Default, all such proceeds
shall, at the option of Lender, be payable to Lender on account of the
Obligations.  At Lender’s request, Borrower shall deliver certified copies of
insurance policies and evidence of all premium payments.  Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Lender, that it will give Lender thirty (30) days prior written notice before
any such policy or policies shall be canceled (or ten (10) days’ notice for
cancellation for non-payment of premiums).  If any Loan Party fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and Lender, Lender may make all or
part of such payment or obtain such insurance policies required in this Section
6.5, and take any action under the policies Lender deems prudent.  

6.6

Deposit and Securities Accounts.

(a)

Maintain its operating and other deposit accounts and securities accounts only
at the banks and other financial institutions identified in the Perfection
Certificate or as disclosed pursuant to a notice timely delivered pursuant to
Section 6.6(b) below.  Each Loan Party shall further maintain an ACH payment
structure in favor of Lender, in form and substance satisfactory to Lender.

(b)

Provide Lender five (5) days prior written notice before establishing any
Collateral Account after the Closing Date at or with any bank, broker or other
financial institution, and upon opening such account, provide Lender with a
written notice identifying the name, address of each bank or other institution,
the name in which the account is held, a description of the purpose of the
account, and the complete account number








-11-




--------------------------------------------------------------------------------

 




therefor.  Subject to Section 3.3(b), for each Collateral Account (other than an
Excluded Account) that a Loan Party at any time maintains, such Loan Party shall
cause the applicable bank, broker or financial institution at or with which any
Collateral Account (other than an Excluded Account) is maintained to execute and
deliver an Account Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Lender’s Lien in such Collateral
Account in accordance with the terms hereunder which Account Control Agreement
may not be terminated without the prior written consent of Lender.  

6.7

Intellectual Property.

(a)

Use commercially reasonable efforts to protect, defend and maintain the validity
and enforceability of its Intellectual Property material to its business;
promptly advise Lender in writing of material infringements or any other event
that would reasonably be expected to materially and adversely affect the value
of its Intellectual Property material to its business; and not allow any
Intellectual Property material to such Loan Party’s business to be abandoned,
forfeited or dedicated to the public without Lender’s written consent, which
consent shall not be unreasonably withheld.

(b)

If any Loan Party (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner or exclusive licensee, or (ii) applies for any
Patent or the registration of any Trademark, then such Loan Party shall promptly
provide written notice thereof to Lender and shall execute such intellectual
property security agreements and other documents and take such other actions as
Lender may reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Lender in such
property.  If a Loan Party decides to register any Copyrights or mask works in
the United States Copyright Office, such Loan Party shall: (x) provide Lender
with at least five (5) days prior written notice of such Loan Party’s intent to
register such Copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Lender may reasonably request in its
good faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Lender in the Copyrights or mask works intended to
be registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office.  Each Loan Party shall promptly provide to
Lender copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for
Lender to perfect and maintain a first priority perfected security interest in
such property.

(c)

Provide written notice to Lender within ten (10) days of entering or becoming
bound by any Restricted License (other than off the shelf software and services
that are commercially available to the public).  Each Loan Party shall take such
steps as Lender reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Lender to have the ability in the event of a liquidation of any Collateral
to dispose of such Collateral in accordance with Lender’s rights and remedies
under this Agreement and the other Loan Documents.

6.8

Litigation Cooperation.  From the Closing Date and continuing through the
termination of this Agreement, make available to Lender, upon providing Borrower
with at least three (3) Business Days’ prior written notice, without expense to
Lender, each Loan Party and its officers, employees and agents and each Loan
Party’s books and records, to the extent that Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Lender with respect to any Collateral or relating to a Loan Party.

6.9

Access to Collateral; Books and Records.  Upon providing Borrower with at least
three (3) Business Days’ prior written notice, allow Lender, or its agents, to
inspect the Collateral and audit and copy a Loan Party’s Books in accordance
with Section 6.13 hereof.  Such inspections or audits shall be conducted no more
often than once every twelve (12) months unless an Event of Default has occurred
and is continuing in which case such inspections and audits shall occur as often
as Lender shall determine is reasonably necessary.  The foregoing inspections
and audits shall be at Loan Parties’ expense.








-12-




--------------------------------------------------------------------------------

 




6.10

Minimum Cash.  Loan Parties shall at all times maintain Cash or Cash Equivalents
in Collateral Accounts, in each case, subject to an Account Control Agreement in
favor of Lender, of an amount which shall be the greater of the absolute values
of (a) the sum of six (6) months of projected negative cash flow from operations
plus six (6) months of projected capital expenditures on property, plant and/or
equipment including any leasing expenditure(s) or (b) six (6) months of negative
net income based on an annual budget as approved by Borrower’s Board.

6.11

Formation or Acquisition of Subsidiaries.  Notwithstanding and without limiting
the negative covenants contained herein, at the time that any Loan Party or any
Subsidiary forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date: (a) promptly, and in any event
within five (5) days of such formation or acquisition, provide written notice to
Lender together with certified copies of the Operating Documents for such
Subsidiary, and (b) promptly, and in any event within ten (10) days (or such
longer period as granted by Lender in its sole discretion) of such formation or
creation: (i) take all such action as may be reasonably required by Lender to
cause such new Subsidiary to either: (A) provide to Lender a joinder to this
Agreement pursuant to which such Subsidiary becomes a borrower hereunder, or (B)
guarantee the Obligations of Borrower under the Loan Documents and grant a
security interest in and to the collateral of such Subsidiary (substantially as
described on Exhibit B), in each case together with such Account Control
Agreements and other documents, instruments and agreements reasonably requested
by Lender, all in form and substance satisfactory to Lender (including being
sufficient to grant Lender a first priority Lien, subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary and to pledge all
of the direct or beneficial Equity Interests in such new Subsidiary.  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.11 shall be a Loan Document.

6.12

Property Locations.  

(a)

Provide to Lender at least ten (10) days’ prior written notice before adding any
new offices or business or Collateral locations, including warehouses (unless
such new offices or business or Collateral locations qualify as Excluded
Locations).

(b)

With respect to any property or assets of any Loan Party or its Subsidiaries
located with a third party, including a bailee, datacenter or warehouse (other
than Excluded Locations), the applicable Loan Party shall cause such third party
to execute and deliver a collateral access agreement for such location,
including an acknowledgment from each of the third parties that it is holding or
will hold such property for Lender’s benefit.  The Loan Parties shall deliver to
Lender each warehouse receipt, where negotiable, covering any such property.

(c)

With respect to any property or assets of a Loan Party or its Subsidiaries
located on leased premises (other than Excluded Locations), the applicable Loan
Party shall cause such third party to execute and deliver a collateral access
agreement for such location.

6.13

Management Rights.  Each Loan Party shall permit any representative that Agent
or Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of such Loan Party at reasonable times and upon reasonable notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than once per fiscal year.  In addition, any such representative shall
have the right to meet with management and officers of such Loan Party to
discuss such books of account and records.  In addition, Agent or Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Loan Parties concerning significant business issues
affecting the Loan Parties.  Such consultations shall not unreasonably interfere
with Loan Parties’ business operations.  The parties intend that the rights
granted Agent and Lender shall constitute “management rights” within the meaning
of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations
or participation by Agent or Lender with respect to any business issues shall
not be deemed to give Agent or Lender, nor be deemed an exercise by Agent or
Lender of, control over a Loan Party’s management or policies.

6.14

Right to Invest.  Borrower hereby grants to Lender and its Affiliates the right
(but without obligation) to invest such amount as is necessary for Lender or its
Affiliates, in the aggregate, to maintain the same percentage ownership of the
capital stock of Borrower as such Lender or Affiliates, in the aggregate
maintained as of the Closing Date, on a Fully Diluted Basis, in each Next Round
on the same terms, conditions and lowest pricing as the other investors in the
Next Round.  Borrower shall provide Lender with at least twenty (20) days prior
written








-13-




--------------------------------------------------------------------------------

 




notice of the proposed date of each Next Round, which notice shall include the
proposed terms, conditions and pricing of such Next Round. The rights granted
under this Section 6.14 shall survive termination of this Agreement for a period
of five (5) years.

6.15

Further Assurances.  Execute any further instruments and take further action as
Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement.

7.

NEGATIVE COVENANTS

No Loan Party shall, or shall cause or permit any of its Subsidiaries to, do any
of the following:

7.1

Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Permitted Transfers.

7.2

Changes in Business, Management, Ownership, or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by such Loan Party and such Subsidiary or
incidental activities or businesses related to the businesses currently engaged
in by such Loan Party and such Subsidiary, as applicable, or reasonably related
thereto, including the consummation of the USU Acquisition; (b) liquidate or
dissolve, except if the USU Acquisition does not close, Borrower may dissolve
Newco; (c) without the consent of Lender, which may not be unreasonably
withheld, suffer the resignation or departure of any Key Person, other than
through death, disability or voluntary resignation; (d) suffer the resignation
or departure of any Key Person through death, disability or voluntary
resignation and not name an interim replacement within thirty (30) days or a
permanent replacement within one hundred and eighty (180) days of such Key
Person’s resignation or departure, in each case, acceptable to Borrower’s Board;
(e) fail to provide notice to Lender of any Key Person departing from or ceasing
to be employed by Borrower within five (5) Business Days after departure or
cessation of employment from Borrower; (f) fail to have Michael Mathews serve as
Chief Executive Officer of Borrower for a period greater than thirty (30) days
over the term of this Agreement, except as provided in the foregoing clause (b);
(g) have a Change in Control, or (h) without at least ten (10) days prior
written notice to Lender add any new offices or business locations, including
warehouses (unless such new offices or business locations already qualifies as a
Permitted Location).

7.3

Mergers or Acquisitions.  Other than the USU Acquisition, merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person (including,
without limitation, by the formation of any Subsidiary) or enter into any
agreement to do any of the same.  A Subsidiary that is not a Loan Party may
merge or consolidate into another Subsidiary that is not a Loan Party or into a
Loan Party, if the survivor of such merger or consolidation is a Loan Party.  A
Subsidiary that is a Loan Party may merge or consolidate into another Loan
Party.

7.4

Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5

Encumbrance.  Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein.

7.6

Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7

Distributions; Investments.  (a) Pay any dividends or make any distribution or
payment or redeem, retire or purchase any Equity Interests provided that
(i) Borrower may convert any of its convertible Equity Interests (including
warrants) into other Equity Interests issued by Borrower pursuant to the terms
of such convertible securities or otherwise in exchange thereof, (ii) Borrower
may convert Subordinated Debt issued by Borrower into Equity Interests issued by
Borrower pursuant to the terms of such Subordinated Debt and to the extent
permitted under the terms of the applicable subordination or intercreditor
agreement with Lender; (iii) any Loan Party may pay dividends solely in Equity
Interests of such Loan Party; and (iv) Borrower may repurchase the Equity








-14-




--------------------------------------------------------------------------------

 




Interests issued by Borrower pursuant to stock repurchase agreements approved by
Borrower’s Board so long as an Event of Default does not exist at the time of
such repurchase and would not exist after giving effect to such repurchase,
provided that the aggregate amount of all such repurchases does not exceed Two
Hundred Fifty Thousand Dollars ($250,000) in any fiscal year of Borrower; or (b)
directly or indirectly make any Investment (including, without limitation, by
the formation of any Subsidiary) other than Permitted Investments, or permit any
of its Subsidiaries to do so.  Notwithstanding the foregoing, Loan Parties shall
be permitted to make the repurchases, payments or distributions expressly
permitted above only if, at such time, and immediately after giving effect
thereto: (i) no Default or Event of Default, exists or would reasonably be
expected to occur, (ii) each Loan Party is solvent, and (iii) such payment or
distribution is permitted under and is made in compliance with all applicable
laws.  

7.8

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of such Loan Party, except for
(a) transactions that are in the Ordinary Course of Business of such Loan Party,
upon fair and reasonable terms that are no less favorable to such Loan Party
than would be obtained in an arm’s length transaction with a non-affiliated
Person; (b) bona fide rounds of Subordinated Debt or equity financing by
investors in Borrower for capital raising purposes, and (c) reasonable and
customary director, officer and employee compensation and other customary
benefits including retirement, health, stock option and other benefit plans and
indemnification arrangements approved by Borrower’s Board.

7.9

Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Lender.

7.10

Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation would reasonably be expected to have a Material
Adverse Effect, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which would
reasonably be expected to result in any liability of any Loan Party, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

7.11

Current Ratio.  Loan Parties shall not, at any time, permit the ratio of
Consolidated Current Assets to Consolidated Current Liabilities to be less than
1.50.

7.12

Minimum Consolidated Net Worth.  Loan Parties shall not, at any time, permit
Consolidated Net Worth to be less than $5,750,000.

8.

GUARANTY

8.1

Guaranty of the Obligations.  Subject to the provisions of Section 8.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
for the benefit of Lender the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively,
the “Guaranteed Obligations”).

8.2

Contribution by Guarantors.  All Guarantors desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Guaranty.
 Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty such that its Aggregate Payments exceeds its Fair
Share as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor’s
Aggregate Payments to equal its Fair Share as of such date.  “Fair Share” means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Guarantor, to (ii) the aggregate of the Fair Share








-15-




--------------------------------------------------------------------------------

 




Contribution Amounts with respect to all Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Guarantors
under this Guaranty in respect of the obligations Guaranteed.  “Fair Share
Contribution Amount” means, with respect to any Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such Guarantor
under this Guaranty that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the Fair Share Contribution Amount
with respect to any Guarantor for purposes of this Section 8.2, any assets or
liabilities of such Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Guarantor.
 “Aggregate Payments” means, with respect to any Guarantor as of any date of
determination, an amount equal to (A) the aggregate amount of all payments and
distributions made on or before such date by such Guarantor in respect of this
Guaranty (including, without limitation, in respect of this Section 8.2), minus
(B) the aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section 8.2.
 The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Guarantor.  The allocation among Guarantors of their obligations as set forth in
this Section 8.2 shall not be construed in any way to limit the liability of any
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 8.2.

8.3

Payment by Guarantors.  Subject to Section 8.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which Lender may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to Lender, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for Borrower’s becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Lender as aforesaid.

8.4

Liability of Guarantors Absolute.  Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a)

this Guaranty is a guaranty of payment when due and not of collectability.  This
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety;

(b)

Lender may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and Lender with
respect to the existence of such Event of Default;

(c)

the obligations of each Guarantor hereunder are independent of the obligations
of Borrower and the obligations of any other guarantor (including any other
Guarantor) of the obligations of Borrower, and a separate action or actions may
be brought and prosecuted against such Guarantor whether or not any action is
brought against Borrower or any of such other guarantors and whether or not
Borrower is joined in any such action or actions;

(d)

payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
 Without limiting the generality of the foregoing, if Lender is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;








-16-




--------------------------------------------------------------------------------

 




(e)

Lender, upon such terms as it deems appropriate, without notice or demand and
without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor’s
liability hereunder, from time to time may (i) renew, extend, accelerate,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Guaranteed Obligations; (ii) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of Lender in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that Lender may have against
any such security, in each case as Lender in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or non-judicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Loan Documents; and

(f)

this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
 (i) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though
Lender might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) Lender’s consent to the change, reorganization or
termination of the corporate structure or existence of Borrower or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which Borrower may allege or
assert against any Lender in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

8.5

Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of Lender:
 (a) any right to require Lender, as a condition of payment or performance by
such Guarantor, to (i) proceed against Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of Lender in favor of
Borrower or any other Person, or (iv) pursue any other remedy in the power of
Lender whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Lender or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Lender or any
other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon Lender’s errors or omissions








-17-




--------------------------------------------------------------------------------

 




in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that
Lender protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Lender and notices of any of the matters referred to in
Section 8.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

8.6

Guarantors’ Rights of Subrogration, Contribution, Etc.  Until the Guaranteed
Obligations shall have been indefeasibly paid in full and all commitments to
lend Term Loans shall have terminated, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that Lender now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by Lender.  In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and all commitments to lend Term Loans shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 8.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Lender may have against Borrower, to all right, title and interest Lender may
have in any such collateral or security, and to any right Lender may have
against such other guarantor.  If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for Lender and
shall forthwith be paid over to Lender to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

8.7

Subordination of Other Obligations.  Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the Guaranteed Obligations, and any such indebtedness collected or
received by such Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Lender and shall forthwith be paid over to
Lender to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of such Guarantor
under any other provision hereof.

8.8

Continuing Guaranty.  This Guaranty is a continuing guaranty and shall remain in
effect until all of the Guaranteed Obligations shall have been indefeasibly paid
in full and all commitments to lend Term Loans shall have terminated.  Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

8.9

Authority of Guarantors or Borrower.  It is not necessary for Lender to inquire
into the capacity or powers of any Guarantor or Borrower or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

8.10

Financial Condition of Borrower.  Any Credit Extension may be made to Borrower
or continued from time to time without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation is entered into, as the case may be.  No
Lender shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of








-18-




--------------------------------------------------------------------------------

 




the financial condition of Borrower.  Each Guarantor has adequate means to
obtain information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of non-payment of the Guaranteed Obligations.  Each Guarantor
hereby waives and relinquishes any duty on the part of Lender to disclose any
matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by Lender.

8.11

Bankruptcy, Etc.

(a)

So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Lender, commence or join with any other
Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against Borrower or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)

Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Lender that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve Borrower of any portion of such
Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Lender, or allow the claim of Lender in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

(c)

In the event that all or any portion of the Guaranteed Obligations are paid by
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Lender as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder

8.12

Discharge of Guaranty upon Sale of Guarantor.  If all of the Equity Interests of
any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by Lender or any other Person
effective as of the time of such sale or disposition.

9.

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

9.1

Payment Default.  (1. Borrower fails to make any payment of principal or
interest on any Credit Extension when due within three (3) days after such
payment is due and payable (which three (3) day cure period shall not apply to
payments due on the Term Loan Maturity Date), or (2. any Loan Party fails to pay
any other Obligations within three (3) days after such Obligations are due and
payable (which three (3) day cure period shall not apply to payments due on the
Term Loan Maturity Date).  During the cure period, the failure to make or pay
any payment specified under this Section 9.1 is not an Event of Default (but no
Credit Extension will be made during the cure period).








-19-




--------------------------------------------------------------------------------

 




9.2

Covenant Default.

(a)

A Loan Party fails or neglects to perform any obligation in Section 6, or
violates any covenant in Section 7 (other than Section 7.12).

(b)

A Loan Party violates the minimum consolidated net worth covenant in Section
7.12, and as to such default under Section 7.12, has failed to cure such default
within thirty (30) days after the occurrence thereof.

(c)

A Loan Party fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 9) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within twenty (20) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the twenty (20) day period or cannot after diligent
attempts by the Loan Parties be cured within such twenty (20) day period, and
such default is likely to be cured within a reasonable time, then Loan Parties
shall have an additional period (which shall not in any case exceed twenty (20)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this clause (c) shall not apply, among other things, to any other
covenants set forth in Section 9.2 and clauses (a) and (b) above.

(d)

At any time after the execution and delivery thereof, the Guaranty, for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder.

9.3

Material Adverse Effect.  An event or circumstance has occurred which would
reasonably be expected to have a Material Adverse Effect.

9.4

Attachment; Levy; Restraint on Business.

(a)

(i) The service of process seeking to attach, by trustee or similar process, any
funds of a Loan Party or of any entity under the control of a Loan Party, or
(ii) a notice of Lien or levy is filed against any Loan Party’s assets by any
Governmental Authority, and the same under subclauses (i) and (ii) hereof are
not, within twenty (20) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any twenty (20) day cure period; or

(b)

(i) any material portion of a Loan Party’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents a Loan Party from
conducting all or any material part of its business.

9.5

Insolvency.  (a) Loan Parties are unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) a Loan Party
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against a Loan Party and is not dismissed or stayed within forty-five (45) days
(but no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed).

9.6

Other Agreements.  There is, under any agreement to which a Loan Party is a
party with a third party or parties, (a) any material default resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000); (b) any breach or default
by a Loan Party, the result of which would have a Material Adverse Effect; or
(c) termination of any Material Agreement.

9.7

Judgments; Penalties.  One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of (a) with respect to any of the foregoing related to any academic
regulators or Title IV funding, at least One Hundred Thousand Dollars ($100,000)
or (b) with respect to any of the foregoing related to anything other than
academic regulators or Title IV funding, at least One Hundred Thousand Dollars
($100,000), in each case not covered by independent third-party insurance as to
which liability has been accepted by such insurance carrier to the satisfaction
of Lender. shall be rendered against a Loan








-20-




--------------------------------------------------------------------------------

 




Party by any Governmental Authority, and the same are not, within twenty (20)
days after the entry, assessment or issuance thereof, discharged, satisfied, or
paid, or after execution thereof, stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the satisfaction, payment,
discharge, stay, or bonding of such fine, penalty, judgment, order or decree).

9.8

Misrepresentations.  Any Loan Party or any Person acting for such Loan Party
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Lender or to induce
Lender to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made.

9.9

Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect (unless such Subordinated Debt is paid off
in accordance with its terms), any Person shall be in breach thereof or contest
in any manner the validity or enforceability thereof or deny that it has any
further or liability obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement.

9.10

Governmental Approvals.  Any Governmental Approval shall have been (a) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (i) causes, or
could reasonably be expected to cause, a Material Adverse Effect, or (ii)
adversely affects the legal qualifications of a Loan Party or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of a Loan
Party or any of its Subsidiaries to hold any Governmental Approval in any other
jurisdiction.

9.11

Loss of Accreditation.  If Aspen University shall have lost its accreditation
status from the Distance Education Accrediting Commission or following the USU
Acquisition, United States University shall he lost its status from the Western
Association of Schools and Colleges.

9.12

De-Listing.  At any time, an SEC stop order or trading suspension of Borrower’s
Equity Interests shall be in effect for five (5) consecutive Business Days or
five (5) Business Days during a period of ten (10) consecutive Business Days,
excluding in all cases a suspension of all trading on a public market; provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list its Equity Interests on another
public market within sixty (60) days of such notice.

10.

LENDER’S RIGHTS AND REMEDIES

10.1

Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Lender may, without notice or demand, do any or all of the
following:

(a)

declare all Obligations immediately due and payable (but if an Event of Default
described in Section 9.5 occurs all Obligations are immediately due and payable
without any action by Lender);

(b)

stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between any Loan Party and Lender;

(c)

verify the amount of, demand payment of and performance under, and collect any
Accounts and General Intangibles, settle or adjust disputes and claims directly
with Account Debtors for amounts on terms and in any order that Lender considers
advisable, and notify any Person owing a Loan Party money of Lender’s security
interest in such funds;

(d)

make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Loan
Parties shall assemble the Collateral if Lender requests and make it available
as Lender designates.  Lender may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears








-21-




--------------------------------------------------------------------------------

 




to be prior or superior to its security interest and pay all expenses incurred.
 Each Loan Party grants Lender a license to enter and occupy any of its
premises, without charge, to exercise any of Lender’s rights or remedies;

(e)

apply to the Obligations any amount held by Lender owing to or for the credit or
the account of a Loan Party;

(f)

ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, a
Loan Party’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section, a Loan Party’s rights under
all licenses and all franchise agreements inure to Lender’s benefit;

(g)

place a “hold” on any account maintained with Lender and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Account Control Agreement or similar agreements providing
control of any Collateral;

(h)

demand and receive possession of any Loan Party’s Books; and

(i)

exercise all rights and remedies available to Lender under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

10.2

Power of Attorney.  Each Loan Party hereby irrevocably appoints Lender (and any
of Lender’s partners, managers, officers, agents or employees) as its lawful
attorney-in-fact, with full power of substitution, exercisable upon the
occurrence and during the continuance of an Event of Default, to the extent
permitted by applicable law, to:  (a) send requests for verification of Accounts
or notify account debtors of Lender’s security interest and Liens in the
Collateral; (b) endorse a Loan Party’s name on any checks or other forms of
payment or security; (c) sign a Loan Party’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Lender determines reasonable; (e)
make, settle, and adjust all claims under any Loan Party’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; (f) transfer the
Collateral into the name of Lender or a third party as the Code permits; and (g)
dispose of the Collateral as the Code permits.  Each Loan Party further hereby
appoints Lender (and any of Lender’s partners, managers, officers, agents or
employees) as its lawful attorney-in-fact, with full power of substitution,
regardless of whether or not an Event of Default has occurred or is continuing
to: (i) sign a Loan Party’s name on any documents and other Security Instruments
necessary to perfect or continue the perfection of, or maintain the priority of,
Lender’s security interest in the Collateral, (ii) execute and do all such
assurances, acts and things which such Loan Party is required, but fails to do
under the covenants and provisions of the Loan Documents; (iii) take any and all
such actions as Lender may reasonably determine to be necessary or advisable for
the purpose of maintaining, preserving or protecting the Collateral or any of
the rights, remedies, powers or privileges of Lender under this Agreement or the
other Loan Documents.  Lender’s foregoing appointment as each Loan Party’s
attorney in fact, and all of Lender’s rights and powers, coupled with an
interest, are irrevocable until all Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist) have been fully repaid, in cash, and otherwise fully performed and
Lender is under no further obligation to make Credit Extensions hereunder.  

10.3

Protective Payments.  If a Loan Party fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which such Loan Party is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Lender
may obtain such insurance or make such payment, and all amounts so paid by
Lender are Lender Expenses and immediately due and payable, bearing interest at
the then highest rate applicable to the Obligations, and secured by the
Collateral.  Lender will make reasonable efforts to provide Borrower with notice
of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.








-22-




--------------------------------------------------------------------------------

 




10.4

Application of Payments and Proceeds Upon Default.  If an Event of Default has
occurred and is continuing, Lender shall have the right to apply in any order
any funds in its possession, whether payments, proceeds realized as the result
of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations.  Lender shall pay any surplus to Borrower by
credit to the Deposit Account designated by Borrower or to other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency.  If
Lender, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Lender shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Lender of cash therefor.

10.5

Lender’s Liability for Collateral.  So long as Lender complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Lender, Lender shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  The Loan Parties’ bear all
risk of loss, damage or destruction of the Collateral.

10.6

No Waiver; Remedies Cumulative.  Lender’s failure, at any time or times, to
require strict performance by each Loan Party of any provision of this Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Lender thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Lender’s rights and remedies under this
Agreement and the other Loan Documents are cumulative.  Lender has all rights
and remedies provided under the Code, by law, or in equity.  Lender’s exercise
of one right or remedy is not an election and shall not preclude Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Lender’s waiver of any Event of Default is not a
continuing waiver.  Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.  

10.7

Demand Waiver.  Each Loan Party waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments or chattel paper.

11.

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon
transmission, when sent by electronic mail; (b) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (c) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, or email address indicated
below.  Lender and Loan Parties may change their respective mailing or
electronic mail addresses by giving the other party written notice thereof in
accordance with the terms of this Section 11.

If to a Loan Party:

c/o Aspen Group, Inc.

 

46 E. 21st Street, 3rd Floor

 

New York, NY 10010

 

Attention: Mr. Michael Mathews

 

Email: michael.mathews@aspen.edu

 

 

with a copy (which shall not constitute notice) to:




Nason, Yeager, Gerson, White & Lioce, P.A.

 

3001 PGA Boulevard, Suite 305

 

Palm Beach Gardens, FL 33410

 

Attention: Michael D. Harris, Esq.

 

Email: mharris@nasonyeager.com

 

 








-23-




--------------------------------------------------------------------------------

 









If to Lender:

Runway Growth Credit Fund Inc.

 

205 N. Michigan Ave., Suite 930

 

Chicago, IL 60601

 

Attention: Thomas B. Raterman

 

Email: tr@runwaygrowth.com

 

 

with a copy (which shall not constitute notice) to:




Latham & Watkins LLP

 

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

 

Attention: Haim Zaltzman, Esq.

 

Email: haim.zaltzman@lw.com

 

 

 

12.

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, this
Agreement and the other Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of law.  Each Loan Party and Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Lender from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Lender.  Each Loan Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each Loan
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Each Loan Party hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to such Loan Party at the address set forth in, or
subsequently provided by such Loan Party in accordance with, Section 11 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such Loan Party’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.

EACH LENDER AND EACH LOAN PARTY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
 EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
 The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court








-24-




--------------------------------------------------------------------------------

 




under the rules of discovery applicable to judicial proceedings.  The private
judge shall oversee discovery and may enforce all discovery rules and orders
applicable to judicial proceedings in the same manner as a trial court judge.
 The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph. This Section 12 shall survive the termination
of this Agreement.

13.

GENERAL PROVISIONS

13.1

Termination Prior to Term Loan Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted or is known to exist and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been satisfied in full,
in cash and Lender no longer has any obligation to extend credit to Borrower.
 So long as Loan Parties have satisfied the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist and any other obligations which, by their terms, are to survive the
termination of this Agreement), this Agreement may be terminated prior to the
Term Loan Maturity Date by Borrower, effective three (3) Business Days after
written notice of termination is given to Lender.  Those obligations that are
expressly specified in this Agreement as surviving this Agreement’s termination
shall continue to survive notwithstanding this Agreement’s termination.

13.2

Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  No Loan Party may assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion).  Lender has
the right, without the consent of or notice to Loan Parties, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents (other than the Warrant, as to which assignment, transfer
and other such actions are governed by the terms thereof).

13.3

Indemnification.  Each Loan Party agrees to indemnify, defend and hold Lender
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (including such
claims, costs, expenses, damages and liabilities based on liability in tort,
including strict liability in tort) (collectively, “Claims”) claimed or asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (ii) all losses or expenses (including Lender Expenses) in any
way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions among Lender and
Loan Parties (including reasonable attorneys’ fees and expenses), except for
Claims and/or losses to the extent directly caused by such Indemnified Person’s
gross negligence or willful misconduct.  Each Loan Party agrees to pay, and to
save Lender harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all excise, sales or other similar taxes
(excluding taxes imposed on or measured by the net income of Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement.  This Section 13.3 shall survive until all statutes of
limitation with respect to the Claims, losses, and expenses for which indemnity
is given shall have run.

13.4

Time of Essence.  Time is of the essence for the performance of all Obligations
in this Agreement.

13.5

Severability of Provisions.  Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.

13.6

Correction of Loan Documents.  Lender may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.

13.7

Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against








-25-




--------------------------------------------------------------------------------

 




which enforcement or admission is sought.  Without limiting the generality of
the foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document.  Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver.  The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations among the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

13.8

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.

13.9

Confidentiality.  In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Lender, collectively, “Lender Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Lender
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Lender’s regulators or as otherwise required in
connection with Lender’s examination or audit; (e) as Lender considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Lender so long as such service providers have
executed a confidentiality agreement with Lender with terms no less restrictive
than those contained herein.  Confidential information does not include
information that is either: (i) in the public domain or in Lender’s possession
when disclosed to Lender, or becomes part of the public domain (other than as a
result of its disclosure by Lender in violation of this Agreement) after
disclosure to Lender; or (ii) disclosed to Lender by a third party, if Lender
does not know that the third party is prohibited from disclosing the
information. Lender Entities may use Borrower’s name and logo, and include a
brief description of the relationship among Loan Parties and Lender, in Lender’s
marketing materials.  No Loan Party shall issue any press release relating to
Lender or this Agreement without Lender’s prior written consent (such consent
not to be unreasonably withheld or delayed); provided that the foregoing shall
not limit disclosures required by the Exchange Act.  The provisions of this
paragraph shall survive the termination of this Agreement.

13.10

Attorneys’ Fees, Costs and Expenses.  In any action or proceeding among Loan
Parties and Lender arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

13.11

Electronic Execution of Documents.  The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

13.12

Tax Treatment.  Each party hereto hereby acknowledges and agrees that the Term
Loans are part of an investment unit within the meaning of Section 1273(c)(2) of
the Internal Revenue Code of 1986, which includes the Warrant.  Notwithstanding
anything to the contrary contained herein, each party hereto hereby further
acknowledges and agrees that for United States federal, state and local income
tax purposes the aggregate “issue price” under Section 1273(b) of the Internal
Revenue Code of 1986 and the aggregate purchase price and fair market value of
the Warrants shall in each case be established in good faith by Lender after the
Closing Date by written notice to Borrower.  Each party hereto agrees to use
such issue price and purchase price, as applicable, for all income financial
accounting and regulatory purposes with respect to this transaction.

13.13

Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

13.14

Construction of Agreement.  The parties mutually acknowledge that they and their
attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.








-26-




--------------------------------------------------------------------------------

 




13.15

Relationship.  The relationship of the parties to this Agreement is determined
solely by the provisions of this Agreement.  The parties do not intend to create
any agency, partnership, joint venture, trust, fiduciary or other relationship
with duties or incidents different from those of parties to an arm’s-length
contract.

13.16

Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

[Remainder of Page Left Blank]

















-27-




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER:




ASPEN GROUP, INC.




By

_________________________________

Name:

_________________________________

Title:

_________________________________







GUARANTORS:

 

ASPEN UNIVERSITY, INC.




By

_________________________________

Name:

_________________________________

Title:

_________________________________

 




ASPEN NEWCO, INC.




By

_________________________________

Name:

_________________________________

Title:

_________________________________

 








[Signature Page to Loan and Security Agreement]




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.




 

LENDER:




RUNWAY GROWTH CREDIT FUND INC.




By

_________________________________

Name:

_________________________________

Title:

_________________________________

 





[Signature Page to Loan and Security Agreement]




--------------------------------------------------------------------------------

 




EXHIBIT A

DEFINITIONS

As used in this Agreement, the following capitalized terms have the following
meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Person; provided that such defined term
shall not include those “accounts” solely composed of Title IV funds or monies.

“Account Control Agreement” means any control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower or any other
Loan Party maintains a Securities Account or a Commodity Account, a Loan Party,
and Lender pursuant to which Lender obtains control (within the meaning of the
Code) over such Deposit Account, Securities Account, or Commodity Account.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls, directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Aggregate Payments” is defined in Section 8.2.

“Agreement” is defined in the preamble of this Agreement.

“Anti-Terrorism Order” means Executive Order No. 13,224 as of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001).

“Applicable Rate” at a variable annual rate equal to the applicable LIBOR, plus
ten percent (10.0%).

“Automatic Payment Authorization” means the Automatic Payment Authorization in
substantially the form of Exhibit F.

“Board” means, with respect to any Person, the board of directors, board of
managers, managers or other similar bodies or authorities performing similar
governing functions for such Person.

“Borrower” is defined in the preamble hereof.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
commercial banks in the State of California are required or permitted to be
closed.

“Cash” means all unencumbered and unrestricted cash and cash equivalents.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than one year
from the date of investment therein; and (d) money market funds at least
ninety-five percent (95%) of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) through (c) of this definition.





A-1




--------------------------------------------------------------------------------

 




“Change in Control” means any of the following (or any combination of the
following) whether arising from any single transaction event or series of
related transactions or events that, individually or in the aggregate, result
in: (a) the holders of Borrower’s Equity Interests who were not holders of
Equity Interest as of the Closing Date, cease to own at least thirty-five
percent (35%) of the Voting Stock of Borrower; (b) any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of Equity Interests of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the
members of Borrower’s Board, who did not have such power before such
transaction, except as a result of a bona fide equity financing or series of
financings from investors reasonably acceptable to Borrower; or (c) a Loan Party
ceasing to own and control, free and clear of any Liens (other than Permitted
Liens), directly or indirectly, all of the Equity Interests in each of its
Subsidiaries or failing to have the power to direct or cause the direction of
the management and policies of each such Subsidiary, except as provided in
Section 7.2(b).

“Claims” is defined in Section 13.3.

“Closing Date” is defined in the preamble hereof.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” means any and all properties, rights and assets of the Loan Parties
described on Exhibit B.

“Collateral Account” means any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Assignment of Key Person Life Insurance Policy Agreement” means a
collateral assignment of key person life insurance policy agreement, in form and
substance satisfactory to Lender, by and among Borrower, William Penn Life
Insurance Company of New York and Lender, pursuant to which Borrower assigns to
Lender such key person life insurance policy and the proceeds thereof.1

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit D.

“Consolidated Current Assets” means, at any time, the total assets of Loan
Parties which would be shown as current assets on a balance sheet of Loan
Parties prepared in accordance with GAAP at such time.

“Consolidated Current Liabilities” means, at any time, the total liabilities of
Loan Parties which would be shown as current liabilities on a balance sheet of
Loan Parties prepared in accordance with GAAP at such time.  

“Consolidated Net Worth” means, at any time, (a) the sum of (i) the par value
(or value stated on the books of Borrower) of the Equity Interests (but
excluding treasury stock and capital stock subscribed and unissued) of Borrower
and its Subsidiaries plus (ii) the amount of the paid-in capital and retained
earnings of Borrower and its Subsidiaries, in each case as such amounts would be
shown on a consolidated balance sheet of Borrower and its Subsidiaries as of
such time prepared in accordance with GAAP, minus (b) to the extent included in
clause (a), all amounts properly attributable to minority interests, if any, in
the Equity Interests and surplus of Subsidiaries.  

———————

1

Please ask the insurance broker to provide their collateral assignment forms.





A-2




--------------------------------------------------------------------------------

 




“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices.  The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.

“Credit Extension” means the Term Loans, or any other extension of credit by
Lender for Borrower’s benefit.

“Default” means any circumstance, event or condition that constitutes an Event
of Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Interest Amount” means, for any month, the amount, if any, by which
interest accrued at the Applicable Rate exceeds interest which would have
accrued at an annual rate of twelve percent (12.0%).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made, and includes any checking
account, savings account or certificate of deposit.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership, membership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, any of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and any of the other ownership, membership or profit interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means any (a) Deposit Accounts which are used exclusively
for payroll, payroll taxes and other employee wages and benefits payments to or
for the benefit of the employees of Borrower and its





A-3




--------------------------------------------------------------------------------

 




Subsidiaries; provided that the aggregate balance in all such accounts does not
exceed the amount necessary to make the immediate succeeding payroll, payroll
tax or benefit payment (or such minimum amount as may be required by any law or
financial institution with respect to such accounts), (b) Deposit Accounts used
exclusively for trust or similar purposes or for the collection or payment of
sale or use taxes, and (c) Deposit Accounts used exclusively (i) for federal
funds disbursed under Title IV of the Higher Education Act and (ii) additional
amounts on deposit that, when aggregated with the amounts on deposit in all such
Deposit Accounts under this clause (c), does not exceed Fifty Thousand Dollars
($50,000).

“Excluded Locations” means the following locations where Collateral may be
located from time to time: (a) locations where mobile office equipment (e.g.
laptops, mobile phones and the like) may be located with employees in the
Ordinary Course of Business, and (b) other locations where, in the aggregate for
all such locations, less than Fifty Thousand Dollars ($50,000) of assets and
property of a Loan Party and its Subsidiaries is located.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fair Share” is defined in Section 8.2.

“Fair Share Contribution Amount” is defined in Section 8.2.

“Final Payment” means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of the Term Loans made under this Agreement multiplied
by three and one-quarter percent (3.25%).

“First Tranche Amount” means an original principal amount of $5,000,000.

“Funding Date” means any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“Fully Diluted Basis” shall mean, as of the date of determination, Borrower’s
outstanding capital stock, including (i) all common stock, (ii) all preferred
stock on an as-converted to common stock basis, and (iii) all shares of capital
stock reserved for grant or issuance under any equity incentive purchase plan or
option plan of Borrower, and assuming the exercise of all warrants and options
to purchase capital stock of Borrower and the conversion of all rights to
purchase capital stock of Borrower and any other securities convertible into or
exchangeable for capital stock of Borrower.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the Closing Date with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central Lender or other entity exercising





A-4




--------------------------------------------------------------------------------

 




executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.

“Guaranteed Obligations” is defined in Section 8.1.

“Guarantor” means (a) Aspen University, (b) Newco and (c) any other Person
providing a Guaranty, pursuant to Section 8 or otherwise, in favor of Lender or
providing collateral, security or other credit support for all or any portion of
the Obligations.

“Guaranty” means any (a) the guaranty of each Guarantor pursuant to Section 8
and (b) each other guaranty, in form and substance satisfactory to Lender, made
by any Guarantor to guarantee of all or any part of the Obligations.

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 13.3.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)

its Copyrights, Trademarks and Patents;

(b)

any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)

any and all source code;

(d)

any and all design rights which may be available to such Person; and

(e)

all amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Interest-Only Period” means the period from and including the Closing Date and
through and including the twenty-fourth (24th) Payment Date following the
Closing Date; provided that after the twenty-fourth (24th) Payment Date has
passed, if Borrower achieves the Operating Milestone at the end of any month and
so long as no Default or Event of Default has occurred and is continuing, the
Interest-Only Period shall be extended until the end of the fiscal quarter
immediately following such month in which the Operating Milestone was achieved.

“Inventory” means all “inventory” as defined in the Code in effect on the
Closing Date with such additions to such term as may hereafter be made.





A-5




--------------------------------------------------------------------------------

 




“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities or Equity Interests), and any
loan, advance or capital contribution to any Person, or the acquisition of all
or substantially all of the assets or properties of another Person.

“IP Security Agreement” means that certain intellectual property security
agreement entered into by certain Loan Parties and Lender.

“Key Person” means each Loan Party’s Chief Executive Officer, President and
Chief Financial Officer.

“Lender” is defined in the preamble hereof.

“Lender Entities” is defined in Section 13.9.

“Lender Expenses” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower or any
other Loan Party.

“LIBOR” means the rate per annum equal to the ICE Benchmark Administration
Limited LIBOR Rate, as published by Reuters (or another commercially available
source providing quotations of LIBOR as reasonably determined by Lender from
time to time) for U.S. dollar deposits (for delivery on the first day of the
applicable month) with a term of three (3) months or the rate otherwise
reasonably determined by Lender to be the rate at which U.S. dollar deposits
with a term of three (3) months would be offered by banks in London, England to
major banks in the London or other offshore interbank market, in each case at
approximately 11:45 a.m. (City of London time) on the 15th day of each month.  

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” means, collectively, this Agreement and any schedules,
exhibits, certificates, notices, and any other documents related to this
Agreement, the Warrant, the Automatic Payment Authorization, the Account Control
Agreements, any IP Security Agreement, the Perfection Certificate, the
Collateral Assignment of Key Person Life Insurance Policy Agreement, the
collateral access agreements, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any other Loan Party, and any other present
or future agreement by Borrower and/or any other Loan Party with or for the
benefit of Lender in connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, as
applicable, Borrower and each Guarantor.

“Loan Party’s Books” are all of a Loan Party’s books and records including
ledgers, federal and state tax returns, records regarding such Loan Party’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.

“Loan Request” means a request for a Credit Extension pursuant to this Agreement
in substantially the form attached hereto.

“Margin Stock” has the meaning set forth in Section 5.10.2 hereof.

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of the Collateral;
or (b) a material adverse effect upon: (i) the business, operations, properties,
assets or condition (financial or otherwise) of a Loan Party; (ii) the prospect
of repayment of any part of the Obligations; or (iii) the ability of Lender to
enforce any of its rights or remedies with respect to any Obligations.

“Material Agreement” means (a) any contract or other arrangement to which a Loan
Party or any of its Subsidiaries is a party (other than the Loan Documents) for
which breach, non-performance, cancellation or failure





A-6




--------------------------------------------------------------------------------

 




to renew could reasonably be expected to have a Material Adverse Effect and (b)
any contract or agreement to which a Loan Party or any of its Subsidiaries is a
party (including, without limitation, any agreement or instrument evidencing or
governing Indebtedness) involving the aggregate consideration payable to or by
such Loan Party or such Subsidiary is Two Hundred and Fifty Thousand Dollars
($250,000) or more in any fiscal year (other than (i) purchase orders in the
Ordinary Course of the Business of such Loan Party or any of its Subsidiaries
and (ii) contracts that by their terms may be terminated by such Loan Party or
any of its Subsidiaries in the Ordinary Course of Business upon less than 60
days’ notice without penalty or premium).

“Next Round” means each equity financing occurring after the Closing Date which
is a private offering or a private investment in public equity or a similar
transaction, in which Borrower sells and issues capital stock, whether in a
single or multiple closings, in an amount greater than One Million Dollars
($1,000,000).

“Obligations” means all of Borrower’s and each other Loan Party’s obligations to
pay when due any debts, principal, interest, fees, Lender Expenses, the
Prepayment Fee, the Deferred Interest Amount, the Final Payment and other
amounts such Borrower or such other Loan Party owes to Lender now or later,
whether under this Agreement, the other Loan Documents (other than the Warrant),
or otherwise, including, without limitation, interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower or any other Loan Party assigned to Lender, and to
perform such Borrower’s or such other Loan Party’s duties under the Loan
Documents (other than the Warrant).

“OFAC” has the meaning set forth in Section 5.10.3 hereof.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of formation, organization or incorporation on a date that is no
earlier than thirty (30) days prior to the Closing Date and, (a) if such Person
is a corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement or operating
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments, restatements and modifications thereto.

“Operating Milestone” means Loan Parties achieve on a trailing twelve month
basis (a) Revenue growth of at least 30.0% for such twelve-month period compared
with the immediately preceding twelve-month period and (b) Earnings before
Interest, Taxes, Depreciation and Amortization (“EBITDA”) of at least 7.5%
consistent with the manner and methodology used by Borrower to report its EBITDA
on the Closing Date; provided that (a) Borrower shall have delivered to Lender a
notice certifying satisfaction of the Operating Milestone no later than fifteen
(15) Business Days thereafter, (b) Borrower shall have delivered all information
reasonably required by Lender with respect thereto and (c) Lender shall have
been reasonably satisfied with the results of the audit of the Operating
Milestone by examining such information, Loan Parties’ Books and any other
information reasonably related thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business as conducted by any such
Person in accordance with (a) the usual and customary customs and practices in
the kind of business in which such Person is engaged, and (b) the past practice
and operations of such Person, and in each case, undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same and all rights therein provided
by international treaties or conventions.

“Payment Date” means the fifteenth day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.





A-7




--------------------------------------------------------------------------------

 




“Permitted Indebtedness” means:

(a)

Borrower’s Indebtedness to Lender under this Agreement and the other Loan
Documents;

(b)

Indebtedness existing on the Closing Date and shown on the Perfection
Certificate;

(c)

Subordinated Debt;

(d)

unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

(e)

Indebtedness incurred as a result of endorsing negotiable instruments received
in the Ordinary Course of Business;

(f)

Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)

extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in clause (b) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon a Loan Party or its Subsidiary, as the case
may be; and

(h)

other unsecured Indebtedness in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000).

“Permitted Investments” means:

(a)

Investments (including, without limitation, Subsidiaries) existing on the
Closing Date and shown on the Perfection Certificate;

(b)

(i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Lender;

(c)

Investments consisting of repurchases of Borrower’s Equity Interests from former
employees, officers and directors of Loan Parties to the extent permitted under
Section 7.7,

(d)

Investments (i) among Loan Parties, and (ii) of Loan Parties in Subsidiaries
which are not Loan Parties, provided that such Investments shall not exceed One
Hundred Thousand Dollars ($100,000) per fiscal year of Borrower;

(e)

Investments not to exceed One Hundred Thousand Dollars ($100,000) outstanding in
the aggregate at any time consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans not involving the net transfer of cash proceeds to
employees, officers or directors relating to the purchase of Equity Interests of
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by Borrower’s Board;

(f)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(g)

Investments consisting of Deposit Accounts in which Lender has a perfected
security interest; and





A-8




--------------------------------------------------------------------------------

 




(h)

Investments consisting of accounts receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business; provided that this paragraph (j) shall not apply to
Investments of a Loan Party in any Subsidiary.

“Permitted Liens” means:

(a)

Liens existing on the Closing Date and shown on the Perfection Certificate or
arising under this Agreement and the other Loan Documents;

(b)

Liens for taxes, fees, assessments or other government charges or levies, either
(i) not yet delinquent or (ii) being contested in good faith and for which a
Loan Party maintains adequate reserves on its books;

(c)

purchase money Liens (i) on Equipment acquired or held by a Loan Party incurred
for financing the acquisition of the Equipment securing no more than Fifty
Thousand Dollars ($50,000) in the aggregate amount outstanding, or (ii) existing
on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d)

leases or subleases of real property granted in the Ordinary Course of Business
of such Person, and leases, subleases, non-exclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the Ordinary
Course of Business of such Person, in an aggregate amount not exceeding Two
Hundred and Fifty Thousand Dollars ($250,000);

(e)

Liens of carriers, warehousemen, suppliers, or other Persons that are possessory
in nature arising in the Ordinary Course of Business so long as such Liens
attach only to Inventory, securing liabilities in the aggregate amount not to
exceed Twenty Five Thousand Dollars ($25,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(f)

Liens to secure payment of workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the Ordinary
Course of Business (other than Liens imposed by ERISA);

(g)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, surety and appeal bonds and other
obligations of a like nature arising in the Ordinary Course of Business, in an
aggregate amount not exceeding Twenty Five Thousand Dollars ($25,000) at any
time;

(h)

Liens arising from attachments or judgments, orders, or decrees in circumstances
not constituting an Event of Default;

(i)

Liens in favor of other financial institutions arising in connection with a Loan
Party’s Deposit Accounts and/or Securities Accounts held at such institutions,
provided that Lender has a perfected security interest in the amounts held in
such deposit and/or securities accounts and Lender has received Account Control
Agreements with respect thereto to the extent required under Section 6.6.

(j)

licenses of Intellectual Property which constitute a Permitted Transfer;

(k)

Liens in favor of landlords or other similar statutory liens;

(l)

Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clause (a), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;





A-9




--------------------------------------------------------------------------------

 




 “Permitted Locations” means, collectively, the following locations where
Collateral may be located from time to time: (a) locations identified in the
Perfection Certificate, (b) locations previously disclosed in a written notice
to Lender pursuant to Section 6.12, and (c) the Excluded Locations.

“Permitted Transfers” means (i) sales of Inventory in the Ordinary Course of
Business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the Ordinary Course of Business, (iii) dispositions of
worn-out, obsolete or surplus Equipment in the Ordinary Course of Business that
is, in the reasonable judgment of a Loan Party, no longer economically
practicable to maintain or useful, (iv) Transfers consisting of the granting of
Permitted Liens and the making of Permitted Investments, (v) the use or transfer
of money or Cash Equivalents in the Ordinary Course of Business for the payment
of ordinary course business expenses in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents; (vi) other Transfers of
assets having a fair market value of not more than Fifty Thousand Dollars
($50,000) per fiscal year of Borrower; and (vii) Transfers required by any
applicable Governmental Authority in the Ordinary Course of Business and not
otherwise constituting an Event of Default under this Agreement.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” means, with respect to any prepayment of the funded portion of
any of the Term Loans, an amount equal to: (a) four percent (4%) of the original
principal amount of the Term Loans, if the prepayment occurs on or prior to the
first anniversary of the Closing Date, (b) three percent (3%) of the original
principal amount of the Term Loans, if the prepayment occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, (c) two percent (2%) of the original principal amount of the Term
Loans, if the prepayment occurs after the second anniversary of the Closing Date
but on or prior to the third anniversary of the Closing Date, (d) one percent
(1%) of the original principal amount of the Term Loans, if the prepayment
occurs after the third anniversary of the Closing Date but on or prior to the
date that is 42 months after the Closing Date and (e) zero percent (0%) after
the date that is 42 months after the Closing Date.  

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the Closing Date by and among Borrower and Lender.

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means with respect to any Person, any of the Chief
Executive Officer, President, Chief Financial Officer, Secretary, Treasurer and
Controller of such Person.  Unless the context otherwise requires, each
reference to a Responsible Officer herein shall be a reference to a Responsible
Officer of a Loan Party.

“Restricted License” means any material license or other material agreement
(other than ordinary course customer contracts, off the shelf software licenses,
licenses that are commercially available to the public, and open source
licenses) with respect to which a Loan Party or a Subsidiary of a Loan Party is
the licensee (a) that prohibits or otherwise restricts such Loan Party or such
Subsidiary from granting a security interest in such Loan Party’s or such
Subsidiary’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of would reasonably be expected to
interfere with the Lender’s right to sell any Collateral.

“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances
(but without duplication of all such amounts already required to be subtracted
under GAAP).





A-10




--------------------------------------------------------------------------------

 




“Second Tranche Amount” means an original principal amount of up to $5,000,000.

“Second Tranche Commitment Termination Date” means October 25, 2018.

“Second Tranche Term Loan” has the meaning set forth in Section 2.2(a).

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Security Instrument” means any security agreement, assignment, pledge
agreement, financing or other similar statement or notice, continuation
statement, other agreement or instrument, or any amendment or supplement to any
thereof, creating, governing or providing for, evidencing or perfecting any
security interest or Lien.

“Shares” means all of the issued and outstanding Equity Interests owned or held
of record by Borrower or other Loan Party in each of its Subsidiaries.

“Subordinated Debt” means Indebtedness incurred by Borrower that is subordinated
in writing to all of the Obligations owing by Borrower or any of its
Subsidiaries to Lender, pursuant to a subordination, intercreditor, or other
similar agreement in form and substance satisfactory to Lender entered into
between Lender and the other creditor, on terms acceptable to Lender, including
without limiting the generality of the foregoing, subordination of such
Indebtedness in right of payment to the prior indefeasible payment in full, in
cash, of the Obligations, the subordination of the priority of any Lien at any
time securing such Indebtedness to Lender’s Lien, and prohibitions on the
exercise of any rights or remedies of the holder of such Indebtedness, including
acceleration, against Borrower or any of its Subsidiaries or any of Borrower’s
or its Subsidiaries’ respective property or assets.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or joint venture in which (i) any general partnership
interest or (ii) more than fifty percent (50%) of the stock, limited liability
company interest, joint venture interest or other Equity Interest of which by
the terms thereof has the ordinary voting power to elect the Board of that
Person, at the time as of which any determination is being made, is owned or
controlled by such Person, either directly or through an Affiliate.  Unless the
context otherwise requires, each reference to a Subsidiary herein shall be a
reference to a Subsidiary of Borrower.

“Term Loan” or “Term Loans” means the loan made by Lender pursuant to the terms
of Section 2.2 hereof.

“Term Loan Maturity Date” means the fourth anniversary of the Closing Date.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Loan Party connected
with and symbolized by such trademarks.

“Transfer” means defined in Section 7.1.

“USU Acquisition” means (a) the acquisition by Borrower of all of the Equity
Interests of United States University pursuant to the terms described in
Borrower’s filing with the Securities and Exchange Commission dated March 9,
2017 and that certain Asset Purchase Agreement dated as of May 13, 2017, among
Borrower, Newco, Educación Signficatíva, LLC and Linden Education Partners LLC,
(b) such acquisition shall have received approval from the Western Association
of Schools and Colleges, and such approval shall (i) enable United States
University to operate in all programs it was operating in prior to the
acquisition by Borrower, (ii) not encumber the operations of United States
University in any manner different than on such operations prior to the
acquisition by Borrower and (iii) not require any capital investment by Borrower
into United States University other than the consideration listed in the
foregoing SEC filing, and (c) subject to such other terms and conditions
satisfactory to Lender in its sole discretion.





A-11




--------------------------------------------------------------------------------

 




“Voting Stock” means, with respect to any Person, all classes of Equity
Interests issued by such Person the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors or
managers (or Persons performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.

“Warrant” means that certain Warrant to Purchase Stock dated as of the Closing
Date executed by Borrower in favor of Lender.








A-12


